DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Response to Amendment
The amendments filed December 17, 2020 have been entered. Claims 1-3, 7-11, and 13-16 are currently pending. Claims 1, 3, 8, 11, 14-16 have been amended. 

Response to Arguments
The Applicant’s arguments with respect to claim(s) 1, 11, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments have necessitated a new ground of rejection. 
Claim Interpretation
With regards to claim 1, 11, and 14-15, since the specification fails to define the term “sump” it’s ordinary definition per Merriam-Webster, “a pit or reservoir serving as a drain or receptacle for liquids”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. US 5678564 (hereafter referred to as Lawrence) in view of Jascalevich US 3042041.
With regards to claim 1, Lawrence discloses a device for caring for a particular region of the skin of a person by managing the micro-climate of the particular region of 
 a receptacle (or interface device (10), defined by having sides (13 and 14) and a  top and bottom surface (17 and 18) Figures 1 and 2A and Col. 5 lines 8-30 which disclose a receptacle) including an outlet port (26 is an drainage tube which necessitates an outlet port in order to function as a drain, Col 6 lines 6-10)  and defining a chamber (the chamber is defined by the bottom and side edges 18 and Col 5 lines 24-30) that extends from the outlet port to a sump (the sump or area of fluid collect  is illustrated in Figures 3A-3D which show the urine or fluid collecting at one end and moving though the chamber to the drainage tube, Col 4 lines 43-44 and Col. 7 lines 29-46 which disclose Figures 3A-D) that is defined at least partially by an impermeable portion of the receptacle (Col 5 lines 45-55 disclose the chamber has a plastic shell (28)) and is disposed for receiving one end of a tube (26) inserted through the outlet port ((26) is an drainage tube which necessitates an outlet port in order to function as a drain, Col 6 lines 6-10), with the chamber being shaped to receive fluid drawn into the chamber (Col. 5 lines 45-50 which discloses the chamber is shaped for patient comfort and to receive fluid) through a permeable portion of the receptacle (25 is a membrane which is permeable as is allows for the collection and passage of fluid through it to the drainage tube  Col. 6 lines 1 -42)  wherein fluid can be drawn into the chamber by a vacuum applied at the sump (Col. 6 lines 22-27), wherein the receptacle is configured to receive a wicking material (24) over at least some of the permeable portion of the receptacle (24 is a filler material that covers the opening of the receptacle and capable of passing liquid  through to the membrane Col. 6 lines 1-10) and is also configured and dimensioned for locating at least some of the wicking material  on the at least some of the permeable portion over at least a portion of a particular region of the skin (the wicking material is a filler material that covers the opening of the receptacle and therefor able to contact the skin of the user due to the opening Col. 6 lines -10), so that upon said location of the said wicking material, when a vacuum is applied at the sump, said at least a portion of the particular region of the skin is cooled by evaporative cooling when the particular region is moist (Col 7. Lines 29-57 which discloses the use of the vacuum to keep the patient dry by moving the moister); and 
an impermeable layer (21, Figure 2a) covering at least a portion of the receptacle such that the chamber is positioned between at least a portion of the impermeable layer and the at least some of the permeable portion (as seen in figure 2a, the coverstock 21 provides an impermeable layer per Col 5 lines 42-44, and the membrane 25 is a permeable portion  per the claim parts of these portions form the receptacle, the chamber is defined by receptacle and outlet therefore it will inherently be found between the defining portions of receptacle).
Lawrence fails to disclose the impermeable layer has at least one vent extending through at least the portion of the impermeable layer and configured to prevent a vacuum from occurring at a portion of the skin of the person adjacent where the device is located while the vacuum is applied.  
Jascalvevich teaches a suction device thereby being in a related field of endeavor as Lawrence also uses suction. Jascalvevich teaches the need for an oriffce (or vent) in the suction device (10) in order prevent too much pressure on the skin (Col. 3 lines 9-21)
 It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the perforations (or vents) of Jascalvevich to the device of Lawrence in order to provide improved patient comfort by being able to reduce pressure build up at the skin site while maintaining suction.

 
With regards to claim 2, Lawrence discloses the wicking material that is so received by the receptacle (24 is a filler material (or wicking material) that covers the opening of the receptacle Col. 6 lines -10).  

With regards to claim 3, Lawrence discloses the impermeable layer (as seen in figure 2a, the coverstock 21 provides an impermeable layer per Col 5 line 42-44) covers at least a portion of the receptacle that is not configured for locating the wicking material over said at least a portion of the particular region of the skin (since outer layer 17/21 has an opening the impermeable layer would not be found over the wicking material 24, Col 5 lines 23-37).

With regards to claim 7, Lawrence discloses a finger pocket that is disposed adjacent a portion of the wicking material that is disposed for location24829-2869-8798\1Application No. 15/384,196Amendment "A" dated January 30, 2020Reply to Office Action dated October 2, 2019 over at least a portion of the particular region of the skin, with the pocket being configured for being fitted over a finger (or an opening that could be configure for use with a finger that is adjacent to the wicking material) see figure 1 which shows the opening and that the wicking, material is adjacent  Col. 5 lines 25-35 and Col 6. lines 1-10). Additionally while the embodiment primarily discloses a urine application Col. 1 lines 1-8 allows for wound usage therefor the device is capable of being configured to fit around a wound such as one on a finger. 

With regards to claim 11, Lawrence disclose a device and method of operating for caring for a particular region of the skin of a person by managing the micro-climate of the particular region of the skin (Col. 1 lines 3-16 which discloses various needs of removing liquid from the skin to include the urogenital region and skin wounds; the removal of fluid will inherently change and thereby “manage” the skin environment as removal of excess moisture improves the skin condition and Col. 7 lines 29-57 which disclose the use or operation of the device), the step comprising:
A) applying the device to a particular region of skin (Col. 1 lines 3-16 which discloses various needs of removing liquid from the skin to include the urogenital region and skin wounds; the removal of fluid will inherently change and thereby “manage” the skin environment as removal of excess moisture improves the skin condition and Col. 7 lines 29-57 which disclose the use or operation of the device), the device comprising a receptacle (or interface device (10), defined by having sides (13 and 14) and a  top and bottom surface (17 and 18) Figures 1 and 2A and Col. 5 lines 8-30 which disclose a receptacle) including an outlet port (26 is an drainage tube which necessitates an outlet port in order to function as a drain, Col 6 lines 6-10),  and defining a chamber (the chamber is defined by the bottom and side edges (18) Col 5 lines 24-30) that extends from the outlet port to a sump (the sump or area of fluid collect  is illustrated in Figures 3A-3D which show the urine or fluid collecting at one end and moving though the chamber to the drainage tube, Col 4 lines 43-44 and Col. 7 lines 29-46 which disclose Figures 3A-D) that is defined at least partially by an impermeable portion of the receptacle (Col 5 lines 45-55 disclose the chamber has an  plastic shell (28)) and is disposed for receiving one end of a tube (26) inserted through the outlet port (26 is an drainage tube which necessitates an outlet port in order to function as a drain, Col 6 lines 6-10), with the chamber being shaped to receive fluid drawn into the chamber (Col. 5 lines 45-50 which discloses the chamber is shaped for patient comfort and to receive fluid) through a permeable portion of the receptacle (25 is a membrane which is permeable as is allows for the collection and passage of fluid through it to the drainage tube  Col. 6 lines 1 -42)  wherein fluid can be drawn into the chamber by a vacuum applied at the sump (Col. 6 lines 22-27), wherein a wicking material (24)  is received over at least some of the permeable portion of the receptacle (24 is a filler material that covers the opening of the receptacle and capable of passing liquid  through to the membrane Col. 6 lines -10) and the receptacle is configured and dimensioned for locating at least some of the wicking material over at least a portion of a particular region of the skin (the wicking material is a filler material that covers the opening of the receptacle and therefor able to contact the skin of the user due to the opening Col. 6 lines -10), so that upon said location of the said wicking material, when a vacuum is applied at the sump, said at least a portion of the particular region of the skin is cooled by evaporative cooling when the particular region is moist (Col 7. Lines 29-57 which discloses the use of the vacuum to keep the patient dry by moving the moisture); an impermeable layer (21, Figure 2a) covering at least a portion of the receptacle such that the chamber is positioned between at least a portion of the impermeable layer and the at least some of the permeable portion (as seen in figure 2a, the coverstock 21 provides an impermeable layer per Col 5 lines 42-44, and the membrane 25 is a permeable portion  per the claim parts of these portions form the receptacle, the chamber is defined by receptacle and outlet therefore it will inherently be found between the defining portions of receptacle).
b) causing at least a portion of the particular region of the skin to be cooled by evaporative cooling when the particular region is moist by applying a vacuum at the sump (Col 7. Lines 29-57 which discloses the use of the vacuum to keep the patient dry by moving the moisture).
Lawrence fails to disclose the impermeable layer has at least one vent extending through at least the portion of the impermeable layer and configured to prevent a vacuum from occurring at a portion of the skin of the person adjacent where the device is located while the vacuum is applied.  
Jascalvevich teaches a suction device thereby being in a related field of endeavor as Lawrence also uses suction. Jascalvevich teaches the need for an oriffce (or vent) in the suction device (10) in order prevent too much pressure on the skin (Col. 3 lines 9-21)
 It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the perforations (or vents) of Jascalvevich to the device of Lawrence in order to provide improved patient comfort by being able to reduce pressure build up at the skin site while maintaining suction.

With regards to claim 14, Lawrence disclose a device and method of operating for caring for a particular region of the skin of a person by managing the micro-climate of the particular region of the skin (Col. 1 lines 3-16 which discloses various needs of removing liquid from the skin to include the urogenital region and skin wounds; the removal of fluid will inherently change and thereby “manage” the skin environment as removal of excess moisture improves the skin condition and Col. 7 lines 29-57 which disclose the use or operation of the device), the step comprising:
A) applying the device to a particular region of skin (Col. 1 lines 3-16 which discloses various needs of removing liquid from the skin to include the urogenital region and skin wounds; the removal of fluid will inherently change and thereby “manage” the skin environment as removal of excess moisture improves the skin condition and Col. 7 lines 29-57 which disclose the use or operation of the device), the device comprising a receptacle (or interface device (10), defined by having sides (13 and 14) and a  top and bottom surface (17 and 18) Figures 1 and 2A and Col. 5 lines 8-30 which disclose a receptacle) including an outlet port (26 is an drainage tube which necessitates an outlet port in order to function as a drain, Col 6 lines 6-10),  and defining a chamber (the chamber is defined by the bottom and side edges (18) Col 5 lines 24-30) that extends from the outlet port to a sump (the sump or area of fluid collect is illustrated in Figures 3A-3D which show the urine or fluid collecting at one end and moving though the chamber to the drainage tube, Col 4 lines 43-44 and Col. 7 lines 29-46 which disclose Figures 3A-D) that is defined at least partially by an impermeable portion of the receptacle (Col 5 lines 45-55 disclose the chamber has an  plastic shell (28)) and is disposed for receiving one end of a tube (26) inserted through the outlet port (26 is an drainage tube which necessitates an outlet port in order to function as a drain, Col 6 lines 6-10), with the chamber being shaped to receive fluid drawn into the chamber (Col. 5 lines 45-50 which discloses the chamber is shaped for patient comfort and to receive fluid) through a permeable portion of the receptacle (25 is a membrane which is permeable as is allows for the collection and passage of fluid through it to the drainage tube  Col. 6 lines 1 -42)  wherein fluid can be drawn into the chamber by a vacuum applied at the sump (Col. 6 lines 22-27), wherein a wicking material (24)  is received over at least some of the permeable portion of the receptacle (24 is a filler material that covers the opening of the receptacle and capable of passing liquid  through to the membrane Col. 6 lines -10) and the receptacle is configured and dimensioned for locating at least some of the wicking material over at least a portion of a particular region of the skin (the wicking material is a filler material that covers the opening of the receptacle and therefor able to contact the skin of the user due to the opening Col. 6 lines -10), so that upon said location of the said wicking material, when a vacuum is applied at the sump, said at least a portion of the particular region of the skin is cooled by evaporative cooling when the particular region is moist (Col 7. Lines 29-57 which discloses the use of the vacuum to keep the patient dry by moving the moisture)
B) causing at least a portion of the particular region of the skin to be cooled by evaporative cooling when the particular region is moist by applying a vacuum at the sump (Col 7. Lines 29-57 which discloses the use of the vacuum to keep the patient dry by moving the moisture) and an impermeable layer (21, Figure 2a) covering at least a portion of the receptacle such that the chamber is positioned between at least a portion of the impermeable layer and the at least some of the permeable portion (as seen in figure 2a, the coverstock 21 provides an impermeable layer per Col 5 lines 42-44, and the membrane 25 is a permeable portion  per the claim parts of these portions form the receptacle, the chamber is defined by receptacle and outlet therefore it will inherently be found between the defining portions of receptacle); and
wherein the step a comprises the step of i) so applying said device that at least some of the wicking material is disposed within the person's axillae, or over a portion of the person's groin area (Col. 1 lines 3-16 which discloses various needs of removing liquid from the skin to include the urogenital region and skin wounds; the removal of fluid will inherently change and thereby “manage” the skin environment as removal of excess moisture improves the skin condition), wherein upon such application at least part of the wicking material and/or the permeable portion of the receptacle is exposed to air to in order to promote drawing of air from at least said portion of the particular region of the skin and to prevent a vacuum from occurring at a portion of the skin of said person adjacent where said wicking material is so located while said vacuum is applied (Col. 7 lines 29-57 which disclose the use or operation of the device). 
Lawrence fails to disclose the impermeable layer has at least one vent extending through at least the portion of the impermeable layer and configured to prevent a vacuum from occurring at a portion of the skin of the person adjacent where the device is located while the vacuum is applied.  
Jascalvevich teaches a suction device thereby being in a related field of endeavor as Lawrence also uses suction. Jascalvevich teaches the need for an oriffce (or vent) in the suction device (10) in order prevent too much pressure on the skin (Col. 3 lines 9-21)
 It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the perforations (or vents) of Jascalvevich to the device of Lawrence in order to provide improved patient comfort by being able to reduce pressure build up at the skin site while maintaining suction.

Claims 8-9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. US 5678564 (hereafter referred to as Lawrence) in view of Jascalevich US 3042041 and in further view of Svensby et al. US 2009/0254053 A1 (Hereafter referred to as Svensby).
With regards to claim 8 Lawrence and Jascalvevich disclose claim 2 as described above; however, they fail to teach the receptacle includes an irrigation port into which liquid can be inserted into the chamber and thence through the wicking material to said particular region of the skin.  
With regards to claim 9 Lawrence and Jascalvevich disclose claim 1 as described above; however, they fail to teach the receptacle further includes an irrigation port into which liquid can be inserted into the chamber.  
Regarding claims 8 and 9, Svensby teaches a wound treatment device thereby being in the same field of endeavor as Lawrence and Jascalvevich. Svensby teaches the receptacle includes an irrigation port into which liquid can be inserted into the chamber (negative pressure generated in tube 8 draws irrigation fluid from reservoir 11 into the dressing (receptacle); figure 14; [0066]). 
It would have been obvious to one of ordinary skill in the art to modify the device of Lawrence and Jascalvevich with Irrigation as taught by Svensby in order to use irrigation fluid to promote healing of the wound by debridement or flushing with beneficial materials (Svensby [0072]).

With regards to claim 13 Lawrence and Jascalvevich disclose claim 11 as described above; however, they fail to teach the method of applying the device that includes the irrigation port into which liquid can be inserted into the chamber; and the method includes irrigating said particular region of the skin by inserting liquid into the chamber through the Irrigation port and through the wicking material to said particular region of the skin.
Svensby teaches a wound treatment device thereby being in the same field of endeavor as Lawrence and Jascalvevich. Svensby teaches a device and method of using the device with an irrigation port into which liquid can be inserted into the chamber (negative pressure generated in tube 8 draws irrigation fluid from reservoir 11 into the dressing (receptacle); figure 14; [0066]). 
It would have been obvious to one of ordinary skill in the art to modify the method and device of Lawrence and Jascalvevich with Irrigation port as taught by Svensby in order to use irrigation fluid to promote healing of the wound by debridement or flushing with beneficial materials (Svensby [0072]).

With regards to claims 15 and 16, Lawrence disclose a device and method of operating for caring for a particular region of the skin of a person by managing the micro-climate of the particular region of the skin (Col. 1 lines 3-16 which discloses various needs of removing liquid from the skin to include the urogenital region and skin wounds; the removal of fluid will inherently change and thereby “manage” the skin environment as removal of excess moisture improves the skin condition and Col. 7 lines 29-57 which disclose the use or operation of the device), the step comprising:
A) applying the device to a particular region of skin (Col. 1 lines 3-16 which discloses various needs of removing liquid from the skin to include the urogenital region and skin wounds; the removal of fluid will inherently change and thereby “manage” the skin environment as removal of excess moisture improves the skin condition and Col. 7 lines 29-57 which disclose the use or operation of the device), the device comprising a receptacle (or interface device (10), defined by having sides (13 and 14) and a  top and bottom surface (17 and 18) Figures 1 and 2A and Col. 5 lines 8-30 which disclose a receptacle) including an outlet port (26 is an drainage tube which necessitates an outlet port in order to function as a drain, Col 6 lines 6-10),  and defining a chamber (the chamber is defined by the bottom and side edges (18)Col 5 lines 24-30) that extends from the outlet port to a sump (the sump or area of fluid collect  is illustrated in Figures 3A-3D which show the urine or fluid collecting at one end and moving though the chamber to the drainage tube, Col 4 lines 43-44 and Col. 7 lines 29-46 which disclose Figures 3A-D) that is defined at least partially by an impermeable portion of the receptacle (Col 5 lines 45-55 disclose the chamber has an  plastic shell (28)) and is disposed for receiving one end of a tube (26) inserted through the outlet port (26 is an drainage tube which necessitates an outlet port in order to function as a drain, Col 6 lines 6-10), with the chamber being shaped to receive fluid drawn into the chamber (Col. 5 lines 45-50 which discloses the chamber is shaped for patient comfort and to receive fluid) through a permeable portion of the receptacle (25 is a membrane which is permeable as is allows for the collection and passage of fluid through it to the drainage tube  Col. 6 lines 1 -42)  wherein fluid can be drawn into the chamber by a vacuum applied at the sump (Col. 6 lines 22-27), wherein a wicking material (24)  is received over at least some of the permeable portion of the receptacle (24 is a filler material that covers the opening of the receptacle and capable of passing liquid  through to the membrane Col. 6 lines -10) and the receptacle is configured and dimensioned for locating at least some of the wicking material on the at least some of the permeable portion over at least a portion of a particular region of the skin (the wicking material is a filler material that covers the opening of the receptacle and therefor able to contact the skin of the user due to the opening Col. 6 lines -10), so that upon said location of the said wicking material, when a vacuum is applied at the sump, said at least a portion of the particular region of the skin is cooled by evaporative cooling when the particular region is moist (Col 7. Lines 29-57 which discloses the use of the vacuum to keep the patient dry by moving the moisture); and wherein an impermeable layer (21, Figure 2a) covering at least a portion of the receptacle such that the chamber is positioned between at least a portion of the impermeable layer and the at least some of the permeable portion (as seen in figure 2a, the coverstock 21 provides an impermeable layer per Col 5 lines 42-44, and the membrane 25 is a permeable portion  per the claim parts of these portions form the receptacle, the chamber is defined by receptacle and outlet therefore it will inherently be found between the defining portions of receptacle).
 B- ii ) causing at least a portion of the particular region of the skin to be cooled by evaporative cooling when the particular region is moist by applying a vacuum at the sump (Col 7. Lines 29-57 which discloses the use of the vacuum to keep the patient dry by moving the moisture)
Lawrence fails to disclose the impermeable layer has at least one vent extending through at least the portion of the impermeable layer and configured to prevent a vacuum from occurring at a portion of the skin of the person adjacent where the device is located while the vacuum is applied and step c) configured to prevent a vacuum from occurring at a portion of the skin of the person adjacent where the device is located while the vacuum is applied per claim 16.  
Jascalvevich teaches a suction device thereby being in a related field of endeavor as Lawrence also uses suction. Jascalvevich teaches the need for an oriffce (or vent) in the suction device (10) in order prevent too much pressure on the skin (Col. 3 lines 9-21)
 It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the perforations (or vents) of Jascalvevich to the device of Lawrence in order to provide improved patient comfort by being able to reduce pressure build up at the skin site while maintaining suction.

Lawrence and Jascalvevich disclose claim 15 has described above; however, they fail to teach step bi) of the method of applying the device that includes the irrigation port into which liquid can be inserted into the chamber; and the method includes irrigating said particular region of the skin by inserting liquid into the chamber through the Irrigation port and through the wicking material to said particular region of the skin.
Svensby teaches a wound treatment device thereby being in the same field of endeavor as Willard. Svensby teaches a device and method of using the device with an irrigation port into which liquid can be inserted into the chamber (negative pressure generated in tube 8 draws irrigation fluid from reservoir 11 into the dressing (receptacle); figure 14; [0066]). 
It would have been obvious to one of ordinary skill in the art to modify the method and device of Lawrence and Jascalvevichwith Irrigation port as taught by Svensby in order to use irrigation fluid to promote healing of the wound by debridement or flushing with beneficial materials (Svensby [0072]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. US 5678564 (hereafter referred to as Lawrence) in view of Jascalevich US 3042041. and evidenced by SAATICare.

With regards to claim 10, Lawrence discloses the permeable portion (25 is a membrane which is permeable as is allows for the collection and passage of fluid through it to the drainage tube Col. 6 lines 1 -42) of the receptacle comprises a spun plastic material having a large number of small openings (Col 6 lines 58-65 discloses the use of Saati care material as evidenced by the Saati care product information this martial is formed by a plastic- polyester and polypropylene, page 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781